DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
This Office Action is in response to applicant’s communication filed 22 October 2021, in response to the Office Action mailed 22 July 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-12, 15-20, and 23-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehlig (US 2003/0200423) in view of Mary (US 4,792,892) or, alternatively, over Mary in view of Ehlig, both as described below.

As per claim 1, Ehlig teaches a processor, comprising: a plurality of execution units [a processor including a number of execution units (paras. 0002, 0068, etc.)], at least one of the execution units configured to: repeatedly execute a first instruction based on a first field of the first instruction indicating that the first instruction is to be iteratively executed [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction (paras. 0030-40, figs. 4-5, etc.)], the first field including indicia of a memory location storing a value indicating a number of times that the first instruction is to be iteratively executed [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (paras. 0030-40, figs. 4-5, etc.)]; and repeatedly execute a second instruction based on a second field of the first instruction indicating a count of instructions subsequent to the first instruction to be iteratively executed [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (paras. 0030-40, figs. 4-5, etc.) which can also include a second (nested/inner) block repeat instruction (paras. 0038-40, fig. 5, etc.)].
While Ehlig teaches the second field indicating the count of instructions (see above) it does not explicitly teach the second field including a second value, wherein the second value is a number of instructions subsequent to the first instruction to be iteratively executed; and suspend[ing] execution of the first instruction until an initiation event is detected by the at least one of the execution units, wherein the first field defines the initiation event, wherein the initiation event is detection of a first condition specified by the first field, and wherein the first condition represents values of one or more states of the processor.
Mary teaches the second field including a second value, wherein the second value is a number of instructions subsequent to the first instruction to be iteratively executed [a loop control instruction includes a number “i”, which indicates a number of instructions to be repeatedly executed in the loop following the control instructions (abstract; figs. 2-3; col. 1, lines 11-21; col. 2, lines 12-65; claim 2; etc.)]; and suspending execution of the first instruction until an initiation event is detected by the at least one execution unit, wherein the first field defines the initiation event [the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed (abstract; col. 1, lines 44-64; col. 3, lines 19-35; fig. 3; claims 1-4; etc.); for the repeat block instruction of Ehlig] wherein the initiation event is detection of a first condition specified by the first field, and wherein the first condition represents values of one or more states of the processor [the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed including a counter to count to D and provide the signal to execute the loop to which the respective registers/counters may indicate the values received (abstract; col. 1, lines 44-64; col. 3, lines 19-35; col. 4, lines 34-47; fig. 3; claims 1-4; etc.); for the repeat block instruction of Ehlig].
Ehlig and Mary are analogous art, as they are within the same field of endeavor, namely repeated instruction execution/looping.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the number of instructions and the delay value in the loop control instruction fields, as taught by Mary, as the indication for the end of loop and to control the loop start in the initial repeat instruction controlling the loop in the system taught by Ehlig.
Mary provides motivation as [including the values for the loop control (including number of iterations and instructions) allows for better pipelined processing (col. 1, lines 27-42; etc.); while delaying execution of loop can provide time for appropriate initialization of register, etc., values for the loop (abstract; col. 1, lines 44-64; col. 3, lines 19-35; fig. 3; etc.)].  Furthermore, the loop control instructions including a number of instructions or an end address are art recognized equivalents that serve the same purpose in the art (indicating, by a field of the control instruction, the end of the block of instructions to be executed in the loop). See MPEP  2144.06.  Finally, regarding the choice of field, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Alternatively, it would also have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the loop control instruction--in the form of repeat block—in the loop instructions, as taught by Ehlig, for the loop control instruction controlling the loop in the system taught by Mary.  Ehlig provides motivation as [Advantageously, since state information for the repeat block instruction is saved and restored automatically as part of the execution of each repeat block instruction, no instruction overhead is incurred to save and restore this state information in order to allow correct operation of nested loops (para. 0042, etc.)]. 

As per claim 5, Ehlig/Mary teaches wherein the initiation event is at least one of: execution of a third instruction specified by the first field; detection of a second condition specified by the first field; and detection of a signal value specified by the first field [the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed including a counter to count to D and provide the signal to execute the loop to which the respective registers/counters may indicate the values received (Mary: abstract; col. 1, lines 44-64; col. 3, lines 19-35; col. 4, lines 34-47; fig. 3; claims 1-4; etc.); which includes the repeat block instruction (Ehlig: paras. 0030-40, figs. 4-5, etc.); which is execution of a specified (Dth) instruction, detection of a second condition (going from D to zero); and detection of a signal value (countdown of the counter from D to zero)].

As per claim 6, Ehlig/Mary teaches wherein the at least one execution unit is configured to delay execution of the first instruction until expiration of a programmable time interval after the initiation event is detected [the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed including a counter to count to D and provide the signal to execute the loop to which the respective registers/counters may indicate the values received (Mary: abstract; col. 1, lines 44-64; col. 3, lines 19-35; col. 4, lines 34-47; fig. 3; claims 1-4; etc.); which includes the repeat block instruction (Ehlig: paras. 0030-40, figs. 4-5, etc.)].

As per claim 7, Ehlig/Mary teaches wherein the at least one execution unit is configured to generate an acknowledgement signal responsive to detection of the initiation event [the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed including a counter to count to D and provide the signal to execute the loop to which the respective registers/counters may indicate the values received (Mary: abstract; col. 1, lines 44-64; col. 3, lines 19-35; col. 4, lines 34-47; fig. 3; claims 1-4; etc.); which includes the repeat block instruction (Ehlig: paras. 0030-40, figs. 4-5, etc.)].

As per claim 8, Ehlig/Mary teaches wherein the at least one execution unit is configured to repeatedly execute the first instruction until a termination event is detected by the at least one execution unit; and wherein the first field defines the termination event [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.); wherein the loop control instruction includes the number of iterations and instructions to be executed to complete (terminate) the loop (Mary: abstract; figs. 2-3; col. 1, lines 11-21; col. 2, lines 12-65; claims 1-2; etc.)].

As per claim 9, Ehlig/Mary teaches wherein the termination event is at least one of: execution of an instruction specified by the first field; detection of a second condition specified by the first field; detection of a signal value specified by the first field [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.); wherein the loop control instruction includes the number of iterations and instructions to be executed to complete (terminate) the loop (Mary: abstract; figs. 2-3; col. 1, lines 11-21; col. 2, lines 12-65; claims 1-2; etc.); which terminates upon execution of the final instruction for the final iteration].

As per claim 10, Ehlig/Mary teaches wherein the at least one execution unit is configured to: generate a trigger signal based on the repeated execution of the first instruction; wherein the first field defines at least one of: a destination of the trigger signal; and a generation time of the trigger signal [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.); which terminates upon execution of the final instruction for the final iteration (timing of the trigger) including a repeat done (RPT_DONE) signal (Ehlig: paras. 0041-43, etc.) and/or a register which refreshes the program counter with the address of the first instruction in the loop in response to each end-of-sequence signal, and a loop counter which counts the number of completions of the loop and delivers a signal indicating the end of the loop portion of the entire program and enabling the program counter to continue on with the rest of the program (Mary: abstract, etc.)].

As per claim 11, Ehlig/Mary teaches wherein the trigger signal comprises information specifying at least one of: a receiver of the trigger signal; an action to be taken by the receiver or the trigger signal; a timing of the action to be taken by the receiver of the trigger signal; and generation of an acknowledgement signal [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.); which terminates upon execution of the final instruction for the final iteration (timing of the trigger) including setting a repeat done (RPT_DONE) signal and may include further action (Ehlig: paras. 0041-43, etc.) and/or a register which refreshes the program counter with the address of the first instruction in the loop in response to each end-of-sequence signal, and a loop counter which counts the number of completions of the loop and delivers a signal indicating the end of the loop portion of the entire program and enabling the program counter to continue on with the rest of the program (Mary: abstract, etc.)].

As per claim 12, Ehlig/Mary teaches an execution unit for executing instructions in a processor, the execution unit comprising: instruction execution logic [a processor including a number of execution units (Ehlig: paras. 0002, 0068, etc.)] configured to: extract a first value from a first field of a first instruction to be executed by the execution unit [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction (Ehlig: paras. 0030-40, figs. 4-5, etc.)], the first value indicating a memory location storing a value indicating a memory location storing a value indicating a number of times that the first instruction is to be iteratively executed [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.)]; determine, based on the first value, whether the first instruction is to be repeatedly executed [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.)]; extract a second value from a second field of the first instruction, wherein the second value is a number of instructions subsequent to the first instruction to be repeated executed [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.); where a loop control instruction includes a number “i”, which indicates a number of instructions to be repeatedly executed in the loop following the control instructions (Mary: abstract; figs. 2-3; col. 1, lines 11-21; col. 2, lines 12-65; claim 2; etc.)]; identify, based on the second value, a second instruction to be repeatedly executed [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.) which can also include a second (nested/inner) block repeat instruction (Ehlig: paras. 0038-40, fig. 5, etc.)]; and repeatedly execute the [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.) which can also include a second (nested/inner) block repeat instruction (Ehlig: paras. 0038-40, fig. 5, etc.)]; and logic configured to initiate the execution of the first instruction based on detection of an initiation event by the execution unit, wherein the first field defines the initiation event [the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed (Mary: abstract; col. 1, lines 44-64; col. 3, lines 19-35; fig. 3; claims 1-4; etc.); which includes the repeat block instruction (Ehlig: paras. 0030-40, figs. 4-5, etc.)], wherein the initiation event is detection of a first condition specified by the first field, and wherein the first condition represents values of one or more states of the processor [the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed including a counter to count to D and provide the signal to execute the loop to which the respective registers/counters may indicate the values received (Mary: abstract; col. 1, lines 44-64; col. 3, lines 19-35; col. 4, lines 34-47; fig. 3; claims 1-4; etc.); which includes the repeat block instruction (Ehlig: paras. 0030-40, figs. 4-5, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 1.

As per claim 15, Ehlig/Mary teaches wherein the logic is configured to terminate the execution of the first instruction based on detection of a termination event by the execution unit; wherein the first field defines the termination event [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.); which terminates upon execution of the final instruction for the final iteration (timing of the trigger) including setting a repeat done (RPT_DONE) signal and may include further action (Ehlig: paras. 0041-43, etc.) and/or a register which refreshes the program counter with the address of the first instruction in the loop in response to each end-of-sequence signal, and a loop counter which counts the number of completions of the loop and delivers a signal indicating the end of the loop portion of the entire program and enabling the program counter to continue on with the rest of the program (Mary: abstract, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided in the rejection(s) of the claims above.

As per claim 16, Ehlig/Mary teaches wherein the initiation event and the termination event comprise at least one of: execution of an instruction specified by the first field; detection of a second condition specified by the first field; and detection of a signal value specified by the first field [the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed including a counter to count to D and provide the signal to execute the loop to which the respective registers/counters may indicate the values received (Mary: abstract; col. 1, lines 44-64; col. 3, lines 19-35; col. 4, lines 34-47; fig. 3; claims 1-4; etc.); which includes the repeat block instruction (Ehlig: paras. 0030-40, figs. 4-5, etc.) which is execution of a specified (Dth) instruction, detection of a second condition (going from D to zero); and detection of a signal value (countdown of the counter from D to zero)].

As per claim 17, Ehlig/Mary teaches wherein the execution unit is configured to generate an acknowledgement signal responsive to detection of the initiation event [the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed including a counter to count to D and provide the signal to execute the loop to which the respective registers/counters may indicate the values received (Mary: abstract; col. 1, lines 44-64; col. 3, lines 19-35; col. 4, lines 34-47; fig. 3; claims 1-4; etc.); which includes the repeat block instruction (Ehlig: paras. 0030-40, figs. 4-5, etc.)].

As per claim 18, see the rejection of claim 10, above.

As per claim 19, see the rejection of claim 11, above.

As per claim 20, see the rejection of claim 12, above.

As per claim 23, see the rejection of claim 15, above.

As per claim 24, see the rejection of claim 16, above.

As per claim 25, see the rejection of claim 17, above.

As per claim 26, see the rejection of claim 10, above.

As per claim 27, see the rejection of claim 11, above.

As per claim 28, Ehlig/Mary teaches wherein the at least one of the execution units is further configured to: determine a number of times that the second instruction is to be iteratively executed per iteration of execution of the first instruction based on a third field of the second instruction; and repeatedly execute the first instruction and the [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.) which can also include a second (nested/inner) block repeat instruction having its own values (Ehlig: paras. 0038-40, fig. 5, etc.)].

As per claim 29, Ehlig/Mary teaches wherein the at least one of the execution units is further configured to: determine a count of iterations for generation of the trigger signal based on the first instruction; and generate the trigger signal upon the repeated execution of the first instruction reaching the count of iterations [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (Ehlig: paras. 0030-40, figs. 4-5, etc.); which terminates upon execution of the final instruction for the final iteration (timing of the trigger) including setting a repeat done (RPT_DONE) signal and may include further action (Ehlig: paras. 0041-43, etc.) and/or a register which refreshes the program counter with the address of the first instruction in the loop in response to each end-of-sequence signal, and a loop counter which counts the number of completions of the loop and delivers a signal indicating the end of the loop portion of the entire program and enabling the program counter to continue on with the rest of the program (Mary: abstract, etc.)].

As per claim 30, Ehlig/Mary teaches wherein the at least one of the execution units is further configured to generate the trigger signal upon completion of the repeated execution of the first instruction in response to the first field [a block repeat instruction may be executed including fields indicating a number of times to repeat a block of instructions as well as the block of subsequent instructions to be repeatedly executed with the block repeat instruction; where both the indication of the number of iterations and the indication of the number of instructions may be in the form of an immediate operand or an operand pointing to a register containing the value(s) (paras. 0030-40, figs. 4-5, etc.); which terminates upon execution of the final instruction for the final iteration (timing of the trigger) including setting a repeat done (RPT_DONE) signal and may include further action (Ehlig: paras. 0041-43, etc.) and/or a register which refreshes the program counter with the address of the first instruction in the loop in response to each end-of-sequence signal, and a loop counter which counts the number of completions of the loop and delivers a signal indicating the end of the loop portion of the entire program and enabling the program counter to continue on with the rest of the program (Mary: abstract, etc.)].


Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach suspending execution of the first instruction until an initiation event is detected by the at least one execution unit, comprising detection of a condition specified by the field
However, Mary teaches the loop control instruction may include a value D which indicates a number of instructions “D” for which initiation of execution of the loop instructions are delayed (abstract; col. 1, lines 44-64; col. 3, lines 19-35; fig. 3; claims 1-4; etc.).  The completion of D succeeding instructions before initiating the loop is within the broadest reasonable interpretation of an “initiation event, wherein the initiation event is detection of a first condition specified by the first field, and wherein the first condition represents values of one or more states of the processor”, as the event is detection of the completion of D instructions (a condition representing a value of a state of the processor), by a counter of the processor (state) starting at the specified value and reaching the desired value (zero).


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 2-4, 13, 14, 21 and 22 are cancelled; claims 1, 5-12, 15-20, and 23-30 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barlow (US 2003/0159023) – discloses a repeat indicator field in instructions for repeated execution. 
Catherwood (US 2005/0166036) – discloses a REPEATW instruction repeating execution based upon an operand.
Persson (US 2010/0169612) and Renard (US 2002/0083305) – disclose a nested loop instruction.
Mizumo (US 2009/0150658), Laurenti (US 6,795,930), and Sato (US 6,345,357) – disclose block/step repeat instructions.
Codrescu (US 2009/0327674), Gergen (US 5,303,355), and Tran (US 2012/0303936) – disclose conditional/predicated instruction execution including of Do/Loop instructions.
Moore (US 7,913,069) – discloses a NEXT instruction for repeated execution of a block of subsequent instructions.
Meuwissen (US 2006/0107028) – discloses a system of loop instruction control including loop start fields and relative addressing/instruction counts.
Metzgen (US 8,019,981), Raubuch (US 2009/0204754), and Suggs (US 2009/0164766) – disclose various loop control systems utilizing relative addressing.
Dieffenderfer (US 2007/0174592) – discloses including delaying depending instructions until operands are available.
Fischer (US 6,871,292) and Codrescu (US 2009/0327674) – disclose systems including delaying loop/repeated execution including dependencies.
Meuwissen (US 2006/0107028), Catherwood (US 2005/0166036), Fraser (US 2003/0229709), and Matsuo (US 2002/0133692) – disclose various systems in which a loop control/initiation/repeat/echo instruction includes a number of instructions to be repeatedly executed, as well as ways to delay execution of the loop/repeat block/echoed instructions.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.